Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 HENRY BROS. ELECTRONICS, INC. (Exact name of registrant as specified in its charter) Delaware 22-3690168 (State of incorporation or organization) (I.R.S. Employer Identification No.) 17-01 Pollitt Drive Fair Lawn, NJ 07410 (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Common Stock, $.01 par value The NASDAQ Stock Market LLC If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box [X] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box [] Securities Act registration statement file number to which this form relates: File No. 333-131671 Securities to be registered pursuant to Section 12(g) of the Act: None. INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant's Securities to be Registered. For a description of the securities to be registered hereunder, reference is made to the information under the heading "Description of Capital Stock" on pages 12 and 13 of the Registrants' Prospectus dated March 31, 2006 (Registration No. 333-131671). Any prospectus supplement to the Prospectus including such description that are subsequently filed are hereby also incorporated by reference herein. Item 2. Exhibits. Under the instructions as to Exhibits with respect to Form 8-A, no exhibits are required to be filed herewith because no other securities of the Registrant are registered on The NASDAQ Stock Market LLC and the securities registered hereby are not being registered pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Henry Bros. Electronics, Inc. (Registrant) Date: October 1, By: /s/ JOHN P. HOPKINS John P. Hopkins Chief Financial Officer
